I114th CONGRESS2d SessionH. R. 6067IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2016Mrs. Black (for herself and Ms. McSally) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an exemption from the individual mandate for certain individuals without access to Exchange coverage. 
1.Short titleThis Act may be cited as the Relief from Obamacare Exchange Failures Act.  2.Exemption from individual mandate for certain individuals without access to exchange coverage (a)Exemption from individual health insurance mandateSection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:

(6)Certain individuals without access to exchange coverage
(A)In generalAny applicable individual who for any month— (i)cannot obtain coverage under a qualified health plan through an Exchange established under title I of the Patient Protection and Affordable Care Act because no qualified health plan is offered to such individual through such an Exchange for such month,
(ii)is not eligible for coverage described in subsection (f)(1)(A) for such month, and (iii)is not eligible for affordable employer-sponsored coverage for such month.
(B)Affordable employer-sponsored coverageFor purposes of this paragraph, the term affordable employer-sponsored coverage means, with respect to any individual for any month, coverage under any eligible employer-sponsored plan if such individual’s required contribution (as determined under subsection (e)(1)(B)(i)) for coverage for such month does not exceed the applicable percentage of such individual’s household income for the taxable year (as determined under subsection (e)(1)(A)). (C)Applicable percentageFor purposes of this paragraph, the term applicable percentage means the percentage in effect under subsection (e)(1)..
(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2016. 